                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:04-CR-119-FDW-DCK

 UNITED STATES OF AMERICA,                              )
                                                        )
                Plaintiff,                              )
                                                        )
    v.                                                  )     ORDER
                                                        )
 DANIEL TOLIVER,                                        )
                                                        )
                Defendant.                              )
                                                        )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 86) filed by C. Melissa Owen, concerning Marcia Shein on

June 11, 2020. Marcia Shein seeks to appear as counsel pro hac vice for Defendant Daniel Toliver.

Upon review and consideration of the motion, which was accompanied by submission of the

necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 86) is GRANTED. Marcia Shein is

hereby admitted pro hac vice to represent Defendant Daniel Toliver.



                                      Signed: July 21, 2020




      Case 3:04-cr-00119-FDW-DCK Document 87 Filed 07/22/20 Page 1 of 1
